DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jason Conway on 04/28/2022.
The application has been amended as follows: 
Claim 25: A method of removing tissue from a body lumen, the method comprising: 
positioning a catheter body of a tissue-removing catheter in the body lumen so that a tissue-removing element of the catheter is located adjacent the tissue, the tissue- removing catheter including a rotatable drive shaft coupled to the tissue-removing element and configured to rotate the tissue-removing element relative to the catheter body; 
moving an adjustment line of the tissue-removing catheter relative to the catheter body to bend a bending longitudinal portion of the catheter body proximal of the tissue- removing element so that the tissue-removing element moves radially toward a circumferential portion of a wall of the body lumen, wherein the adjustment line extends longitudinally along the catheter body and has a distal end portion fixed to the catheter body at a location spaced apart proximally of the tissue-removing element; 
rotating the drive shaft to drive rotation of the tissue-removing element relative to the catheter body; and 
engaging the tissue-removing element with the tissue to remove the tissue adjacent the circumferential portion of the wall of the body lumen; and
wherein the catheter further comprises an adjustment mechanism and the adjustment line has a proximal end portion operatively connected to the adjustment mechanism; and
wherein the step of moving the adjustment line comprises operating the adjustment mechanism to decrease an effective length of the adjustment line extending from a distal end portion of the adjustment line to the adjustment mechanism.
Claim 29: A method as set forth in claim 26, wherein said moving the adjustment line longitudinally compresses a circumferential segment of the bending longitudinal portion that is circumferentially aligned with the side window about a center axis of the catheter body.
Claim 35 is canceled. 
Claim 36 is canceled. 
Claim 37: A method as set forth in claim 25, wherein the step of moving the adjustment line comprises operating the adjustment mechanism to increase an effective length of the adjustment line extending from the distal end portion of the adjustment line to the adjustment mechanism.
Claim 38: A method as set forth in claim 25, wherein the adjustment line comprises a first adjustment line and the catheter further comprises a second adjustment line having a proximal end portion coupled to the adjustment mechanism and a distal end portion fixed to the catheter body at a connection point.
Allowable Subject Matter
Claims 25-34 and 37-40 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that teaches a method of removing tissue from a body lumen that includes the combination of recited limitations in claim 25. The art alone or in combination did not teach wherein moving an adjustment line of the tissue-removing catheter relative to the catheter body to bend a bending longitudinal portion of the catheter body proximal of the tissue- removing element so that the tissue-removing element moves radially toward a circumferential portion of a wall of the body lumen, wherein the adjustment line extends longitudinally along the catheter body and has a distal end portion fixed to the catheter body at a location spaced apart proximally of the tissue-removing element; rotating the drive shaft to drive rotation of the tissue-removing element relative to the catheter body; and engaging the tissue-removing element with the tissue to remove the tissue adjacent the circumferential portion of the wall of the body lumen; and wherein the catheter further comprises an adjustment mechanism and the adjustment line has a proximal end portion operatively connected to the adjustment mechanism; and wherein the step of moving the adjustment line comprises operating the adjustment mechanism to decrease an effective length of the adjustment line extending from a distal end portion of the adjustment line to the adjustment mechanism. The closest prior art of record Selkee (U.S. Patent Publication No. 2013/0131593) and Vreeman (U.S. Patent Publication No. 2014/0222047) fail to disclose the above limitations, and would not be obvious to modify because of their respective divergent stiffening mechanisms that teach against adjustment via a length decrease. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433. The examiner can normally be reached Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE J ULSH/Primary Examiner, Art Unit 3771